DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 07/07/2022.
Claims 1-3, 6, 8, 10-12, 14, 16, 18-23 and 32-35 are pending. Claims 4-5, 7, 9, 13, 15, 17 and 24-31 are canceled. New claims 32-35 are entered.
	The previous rejection of claims 6, 14, 19 and 21-22 under 35 U.S.C. 112 (b) are withdrawn, necessitated by the applicant amendment.
	The previous rejection of claim 23 under 35 U.S.C. 112(d) is withdrawn, necessitated by the applicant amendment.
Allowable Subject Matter
Claims 1-3, 6, 8, 10-12, 14, 16, 18-23 and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3, 6, 8, 10-12, 14, 16, 18-23 and 32-35, the claims recite limitations to a process for removing sulfur containing compounds in a crude oil material, comprising: reaction a crude oil with a removing agent comprising phosphoric acid ester.
The closest prior art Nakao et al (US 2016/0089661) discloses the production of a solid phosphoric acid catalyst to produce trioxane (a chemical product), utilizing a phosphoric acid ester precursor (see abstract).
Thus, Nakao teaches a portion of the applicant claimed invention, however does not teach or suggest to one with ordinary skill in the art the process using a phosphoric acid ester for removing sulfur, as claimed by the applicant 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771                                                                                                                                                                                                        
/Randy Boyer/
Primary Examiner, Art Unit 1771